Citation Nr: 1612297	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-25 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

4.  Entitlement to service connection for multiple sclerosis.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of housebound status.

(The issues of whether the Veteran has the requisite wartime service and is permanently and totally disabled for entitlement to nonservice-connected pension and entitlement to nonservice-connected pension with special monthly pension (SMP) is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Regional Office (RO) in New Orleans, Louisiana.  

The case was previously before the Board in July 2015 when it was remanded for the Veteran to be scheduled for a videoconference hearing before a Veterans Law Judge at the Agency of Original Jurisdiction (AOJ).  Later in July 2015 the Veteran submitted a statement indicating that he desired that his hearing be cancelled due to his being unable to travel due to his health.  In September 2015 the Veteran responded to a hearing confirmation reporting that he did not wish to present oral contentions or argument, that the hearing should be canceled, and the appeal forwarded to the Board.  The Board finds that the request for a hearing has been withdrawn and that it may proceed with adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Review of the claims file reveals that the Veteran receives treatment from the VA.  An unrelated rating decision indicates that the Veteran's treatment records from the VA Medical Center in Alexandria dated from July 2000 through September 2014 were considered.  However, VA treatment records dated prior to January 2014 and after July 2015 are not associated with the claims file.  In addition, entries dated in January 2014, August 2014 indicate that a Community Residential Care notes were scanned into VISTA Imaging.  An entry dated in July 2014 indicates that a July 2013 Outside Medical Record was scanned into VISTA Imaging.  As such, it is necessary to remand the claims for attempts to be made to obtain complete VA treatment records regarding the Veteran.  38 C.F.R. § 3.159.

A SHARE printout in regard to SSA Basic Info reports that the Veteran had a date of initial entitlement in June 1996, current entitlement in August 2007 and a disability onset date in December 1995.  To date records regarding an application for Social Security Administration (SSA) benefits records regarding the Veteran have not been obtained and associated with the claims file.  Because SSA records are potentially relevant to the Board's determination, any available SSA records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran was afforded a VA medical examination regarding bilateral hearing loss in June 2011; however, that examination is inadequate.  The Veteran reported a history of noise exposure, without ear protection, in service.  Audiometry revealed hearing loss for VA purposes.  The Veteran was diagnosed with sensorineural hearing loss and subjective tinnitus.  The tinnitus was noted to be as likely as not a symptom associated with the hearing loss.  

The examiner reported that whisper test results conducted as part of the Veteran's enlistment examination were within normal limits and hearing was clinically normal at separation.  The examiner observed that because whisper testing (which is not sensitive to high frequency hearing loss) was used at enlistment and pure-tone audiological testing was used at separation, no comparison could be made between the examinations.  The separation hearing test results revealed that the Veteran's hearing thresholds were significantly normal bilaterally, "leaving little room for results to have decreased since enlistment."  The examiner rendered the opinion that his bilateral hearing loss is less than likely related to his military noise exposure history.  In regard to his tinnitus claim, the examiner noted that the Veteran denied ever having tinnitus at the examination and there was no evidence in the claims file that he reported having tinnitus while in the military.  Based upon the Veteran's own admission that he does not have tinnitus it was the opinion of the examiner that he did not experienced tinnitus due to his military noise exposure history.

The Board finds the opinion inadequate because it appears to be based solely on normal hearing at separation.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The examiner did not provide any rationale to support the opinion regarding whether the Veterans hearing loss developed due to the conceded noise exposure in service.  With regard to tinnitus, the examination is internally inconsistent.  The examiner diagnoses the Veteran with subjective tinnitus but also indicates that the Veteran reported that he has never had tinnitus.  On remand, another medical opinion must be obtained.  

As the Veteran's claim of entitlement to SMC based on the need for aid and attendance or on account of housebound status may be impacted by the outcome of the claims for service connection, the issues are intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus the Board is unable to review the claim of entitlement to SMC based on the need for aid and attendance or on account of housebound status until the issues of entitlement to service connection are completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran dated prior to January 2014 and since July 2015.

2.  Obtain and associate with the claims file records scanned into the VA VISTA Imaging system including the July 2013 Outside Medical Record.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Thereafter, return the claims folder and copies of all pertinent records to the examiner(s) who prepared the June 2011 opinions so that an addendum may be prepared.  If that examiner(s) is unavailable, refer the claims folder to an appropriate examiner(s) to obtain the addendum.  If the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination.  The Veteran's VA claims file must be furnished to the examiner(s) or the examiners' designee for use in the study of this case.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral hearing loss and/or tinnitus is related to or had its onset during service.  The examiner should set forth a complete rationale for all findings and conclusions.

5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought is not granted, provide the Veteran and his representative a SSOC before returning the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

